Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2 and 7-10 are allowed. Claims 3-6 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments filed on 12 July 2022 in alignment with the allowable claim 5 indicated in the previous office action on 10 June 2022 would overcome the claim objections and claim rejections based on 35 USC §103.  

Regarding claim 1, the prior art does not disclose or suggest in combination with all other claim limitations and the allowable feature being:
a method of manufacturing a closed-type liquid-cooling motor frame comprising a frame casting, wherein the frame casting has a plurality of core-head members protrude individually from the initial section, the terminal section and the plurality of peripheral extension sub-sections in respective directions away from the central axis, the core-head member protruding from the initial section is to form the water inlet, the core-head member protruding from the terminal section is to form the water outlet, and the core-head members protruding individually from the corresponding peripheral extension sub-sections are to form the plurality of sand-expelling holes.  The PBP claims 8-10 are the result of performing the method of claim 1 utilizing the claim structure of the sand core.

The closest prior art, US 20120169157, CN 107685143, CN 108173383 cannot be reasonably held to anticipate or teach a method of manufacturing of a closed-type liquid cooling motor frame in which the core-head members protruding individually from the corresponding peripheral extension sub-sections are to form the plurality of sand-expelling holes in conjunction with all of the limitations of claim 1.

Prior art of record Lin (US 20120169157) teaches a motor cooling module having a main body and a first flow passage assembly, and a water-cooled motor system in Fig. 4. However, Lin fails to teach a sand core or core-head members protruding individually from the corresponding peripheral extension sub-sections to form as sand-expelling hole. 

Prior art of records Li (CN 107685143) and Yu (CN 108173383) and Xiao (CN 107528411) teach a shell casting method using a sand core for a water-cooled motor having a spiral shape cooling channel. Both Li and Yu fail to teach core-head members protrude individually from the initial section, the terminal section and the plurality of peripheral extension sub-sections or the core-head member protruding from the initial section is to form the water inlet, the core-head member protruding from the terminal section is to form the water outlet, and the core-head members protruding individually from the corresponding peripheral extension sub-sections are to form the plurality of sand-expelling holes. Xiao teaches a water inlet and a water outlet holes that communicate with channel cavity. However, Xiao fails to teach a plurality of holes protruding individually from the corresponding peripheral extension sub-sections to form the plurality of sand-expelling holes or a step of pressurizing a fluid into the closed water channel to expel the sand core or a screw bolt to lock the holes. 
Therefore, claim 1 is allowed and claims 2 and 7-10 are allowed as they inherit all the limitations of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729